DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: “computing unit” in claims 12 and 13; “data interface” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim calls for “a computing unit”, without a proper structural language, it may be interpreted as a software computing module. Applicant is required to clarify the “computing unit” to be a hardware unit.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 12 and 15 define a “computer unit” and a “computer program product”, respectively, embodying functional descriptive material.  However, the claim does not define a computer-readable medium or memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  That is, the scope of the presently claimed “computer unit” and “computer program product” can range from paper on which the program is written, to a program simply contemplated and memorized by a person.  The examiner suggests amending the claim to embody the program on “computer-readable medium” or equivalent in order to make the claim statutory.   Any amendment to the claim should be commensurate with its corresponding disclosure.
Claim 16 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  However, transitory signals are not within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).  See MPEP 2106(I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriella Lakos et al (“Lakos” hereinafter, “Detection of anti-dsDNA antibodies by computer-aided automated immunofluorescence analysis”, see IDS filed 05/18/2020) in view of Xu et al (“Xu” hereinafter, “A Deep Convolutional Neural Network for Segmenting and Classifying epithelial and Stromal Regions in histopathological images”, Neuralcomputing 191 (2016) 214-223)
As per claim 1, Lakos discloses a method for detecting a binding of an autoantibody from a patient sample to double-stranded deoxyribonucleic acid using Crithidia luciliae cells by fluorescence microscopy and digital image processing (Abstract: Lakos teaches using the NOVA VIEW computer-assisted microscope to perform and analyze CLIFT measurements), the method comprising: incubating a substrate with a patient sample which potentially has the autoantibody, wherein the substrate has multiple Crithidia luciliae cells (page 17: right column: first paragraph), incubating the substrate with a first fluorescent dye (page 18, right column, second paragraph: Lakos teaches cells are incubated with DAPI), incubating the substrate (S) with a secondary antibody which has been labelled with a second fluorescent dye (page 18, right column, second paragraph: Lakos teaches cells are incubated with FITC), acquiring a first fluorescence image of the substrate in a first colour channel which corresponds to the first fluorescent dye (figure 2, a fluorescence image captured with DAPI), acquiring a second fluorescence image of the substrate in a second colour channel which corresponds to the second fluorescent dye (figure 2, another fluorescence image captured with FITC), identifying first sub-images in the first fluorescence image that each represents a Crithidia luciliae cell (figure 2: kinetoplast recognition in DAPI image), determining second sub-images of the second fluorescence image that correspond to the first sub-images of the first fluorescence image, processing at least one subset of the second sub-images (page 18: right column: second paragraph: “a brightness value … is determined for each kinetoplast in the FITC fluorescence channel”) for determining binding measures which indicate an extent of a binding of the autoantibody in a kinetoplast region of the Crithidia luciliae cell of the second sub-images (abstract, figure 2, page 18: the FITC fluorescence image is used to measure autoantibody blinding to individual kinetoplasts), and determining an overall binding measure with regard to the binding of the autoantibody from the patient sample to double-stranded deoxyribonucleic acid on the basis of the binding measures (abstract, figure 2, page 18: the average of the autoantibody measurement is used to classify the cells).
Lakos teaches a NOVA VIEW computer-assisted system for performing the above steps. However, Lakos does not explicitly teach the NOVA VIEW computer-assisted system includes a convolutional neural network.
Xu teaches selecting, on the basis of the detected image segments, subimages of the first image and subimages corresponding thereto of the second image, and detecting, on the basis of the subimages of the first image and of the subimages of the second image (see figures 2-3 and section 4.5-4.6.2 which teaches segmenting the different fluorescent images) respective actual presence of respective cellular fluorescence pattern types by a convolutional neural network (section 4.6: a DCNN).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify Lakos’ system to incorporate a DCNN to segment images of different cells as taught by Xu. One would be motivated to do so because it would allow Lakos’ system to use a convolutional neural network to segment and classify cell images as shown in figure 2.
As per claim 2, Lakos teaches for a respective second sub-image, selecting a subordinate image of the second sub-images, the subordinate image representing the kinetoplast region of the Crithidia luciliae cell, determining the binding measure on the basis of the subordinate image, and determining the overall binding measure on the basis of the binding measures (as explained above and shown in figure 2, the FITC image are segmented into sub-images, and each sub-image is analyzed for kinetoplast recognition, and the kinetoplasts are used to measure the binding of autoantibody).
As per claim 11, see explanation in claim 1, the NOVA VIEW microscopic system in Lakos is the claimed “device” and inherently includes a mounting device for a substrate and a camera for the claimed “image acquisition unit”.
As per claim 12, see explanation in claim 1, the NOVA VIEW system in Lakos includes the claimed “computing device”.
As per claim 13, see explanation in claim 1, the examiner notes it is reasonable for a person of ordinary skill in the art to assume the NOVA VIEW system can be connected to a network, such as Internet.
As per claim 14, see explanation in claim 1.
As per claim 15, Lakos’ system is a computer-like system, which includes a computer program product.
As per claim 16, Lakos’ system may be network connected.
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/            Primary Examiner, Art Unit 2667